PER CURIAM:
An extension of time was granteed to petitioner at the time the petition for cer-tiorari was filed in this cause to file his *4supporting record and brief. Neither has been filed.
The Court sua sponte has examined the petition and finds it to be frivolous and patently filed solely for delay. It is, therefore, dismissed with prejudice. The Clerk of this Court shall forthwith advise the Clerk of the District Court and Trial Court of this order.
No petition for re-hearing will be entertained.
It is so ordered.
DREW, Acting C. J., THORNAL, CARLTON, ADKINS and BOYD, JJ., concur.